                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIGETTE TAYLOR,                                   Case No. 18-cv-06310-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING EX PARTE
                                                 v.                                         APPLICATION TO ENJOIN
                                   9
                                                                                            UNLAWFUL DETAINER JUDGMENT
                                  10     BOSCO CREDIT, LLC, et al.,                         PENDING APPEAL
                                                        Defendants.                         Re: Dkt. No. 74
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Brigette Taylor filed this action against Wells Fargo, Bosco Credit LLC, and

                                  14   Franklin Credit Management Corporation, challenging the handling of her residential mortgage

                                  15   loan and subsequent foreclosure of her home. After multiple amendments and rounds of motion

                                  16   practice, the Court granted Defendants’ motion to dismiss Plaintiff’s Truth in Lending Act, 12

                                  17   C.F.R. § 1026.7 and state law claims with prejudice and Plaintiff appealed. (Dkt. Nos. 68, 70, 72.)

                                  18   Following Plaintiff’s appeal, the Contra Costa Superior Court held a trial on an unlawful detainer

                                  19   action regarding Plaintiff’s home and entered judgment in Bosco Credit LLC’s favor. (Dkt. No.

                                  20   74-1 at 12.) Over two months later, Plaintiff filed the now pending ex parte application to enjoin

                                  21   the judgment in the unlawful detainer action under Federal Rule of Civil Procedure 62(d). (Dkt.

                                  22   No. 74.) Plaintiff’s request for an order enjoining the state court’s unlawful detainer judgment is

                                  23   DENIED as the relief Plaintiff requests is barred under the Anti–Injunction Act, 28 U.S.C. § 2283.

                                  24                                             DISCUSSION

                                  25          Rule 62(d) allows a district court to “suspend, modify, restore, or grant an injunction”

                                  26   pending an appeal from a judgment that grants or denies injunctive relief. Fed. R. Civ. P. 62(d). A

                                  27   motion for an injunction pending appeal is considered under the same standard as a motion for a

                                  28   preliminary injunction. See Tribal Vill. of Akutan v. Hodel, 859 F.2d 662, 663 (9th Cir. 1988). A
                                   1   party seeking an injunction pending appeal must show (1) a likelihood of success on the merits,

                                   2   (2) it is likely to suffer irreparable harm, (3) an injunction will not substantially injure the other

                                   3   parties, and (4) an injunction is in the public interest. Hilton v. Braunskill, 481 U.S. 770, 776

                                   4   (1987).

                                   5             The Court need not consider whether Plaintiff’s motion satisfies this standard because

                                   6   Plaintiff’s motion fails as threshold matter under the Anti–Injunction Act, 28 U.S.C. § 2283,

                                   7   which “is an absolute prohibition against enjoining state court proceedings, unless the injunction

                                   8   falls within one of three specifically defined exceptions.” Atl. Coast Line R.R. Co. v. Bhd of

                                   9   Locomotive Eng’rs, 398 U.S. 281, 286 (1970) (analyzing the three exceptions enumerated in 28

                                  10   U.S.C. § 2283). Under the Anti-Injunction Act, federal courts can only “enjoin state court actions

                                  11   if one of three exceptions is met: 1) as expressly authorized by Congress, 2) where necessary in

                                  12   aid of the federal court’s jurisdiction, or 3) to protect or effectuate the federal court’s judgments.”
Northern District of California
 United States District Court




                                  13   See California v. Randtron, 284 F.3d 969, 974 (9th Cir. 2002) (internal citation omitted). These

                                  14   three exceptions are to be construed narrowly. See Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir.

                                  15   1987); see also Montana v. BNSF Ry. Co., 623 F.3d 1312, 1315 (9th Cir. 2010) (“[D]oubts as to

                                  16   the propriety of a federal injunction against state court proceedings should be resolved in favor of

                                  17   permitting the state courts to proceed.”) (internal citation and quotation marks omitted).

                                  18             None of these exceptions apply here. First, “[t]here is no federal statute authorizing a

                                  19   district court to enjoin a state unlawful detainer action.” See Carrasco v. HSBC Bank USA, N.A.,

                                  20   2012 WL 646251, at *3 (N.D. Cal. Feb. 28, 2012) (collecting cases).

                                  21             Second, an injunction is not “necessary to prevent a state court from so interfering with a

                                  22   federal court’s consideration or disposition of a case as to seriously impair the federal court’s

                                  23   flexibility and authority to decide that case.” Atl. Coast Line, 398 U.S at 295. That is, there are no

                                  24   orders of this Court which are undermined by the state court’s judgment on the unlawful detainer

                                  25   action. In Plaintiff’s appeal of this Court’s Order dismissing her complaint for failure to state a

                                  26   claim and as barred by the statute of limitations, Plaintiff challenges the Court’s dismissal of her

                                  27   TILA claim and her unfair competition claim under California Business and Professions Code §

                                  28   17200 et seq. See Taylor v. Bosco Credit LLC, et al., No. 19-16727, Dkt. No. 10, Appellant’s
                                                                                           2
                                   1   Opening Brief filed Dec. 4, 2019 (9th Cir.). Neither of these claims involve a dispute regarding

                                   2   title to the property at issue (which had been sold to Bosco in a Trustees’ Sale prior to Plaintiff

                                   3   filing this action, see Dkt. No. 56-1 at 50) and the only relief Plaintiff could obtain if she prevails

                                   4   on these claims is damages or restitution. See DeMando v. Morris, 206 F.3d 1300, 1303 (9th Cir.

                                   5   2000) (“Failure to comply with any requirement imposed under TILA’s credit provisions,

                                   6   including the original and subsequent disclosure requirements imposed by Regulation Z, gives rise

                                   7   to civil liability” in the form of damages under 15 U.S.C. § 1640(a)); ABC Int’l Traders, Inc. v.

                                   8   Matsushita Elec. Corp., 14 Cal. 4th 1247, 1270-71 (1997) (finding that the remedy under Section

                                   9   17200 includes restitution of money lost by plaintiff or gained by defendant as a result of unfair

                                  10   competition).

                                  11          Third, an injunction is not necessary “to protect or effectuate the court’s judgment.” 28

                                  12   U.S.C. § 2283. This exception applies “to protect the res judicata effect of [the court’s]
Northern District of California
 United States District Court




                                  13   judgment[].” Randtron, 284 F.3d at 974. As noted above, the Court’s judgment here did not

                                  14   involve title to the at-issue property and the unlawful detainer action has no effect on the Court’s

                                  15   determination that Plaintiff failed to state a claim for relief under TILA or state law and that her

                                  16   claims are barred by the statute of limitations.

                                  17          The Court thus concludes, as have numerous other courts, that “the Anti–Injunction Act,

                                  18   28 U.S.C. § 2283, prohibits a federal district court from issuing a temporary restraining order

                                  19   staying unlawful detainer proceedings in state court.” Le v. 1st Nat. Lending Servs., No. 13-CV-

                                  20   01344-LHK, 2013 WL 2555556, at *2 (N.D. Cal. June 7, 2013)(collecting cases); see also Ortiz v.

                                  21   California, 785 F. App’x 477 (9th Cir. 2019) (holding that the district court properly dismissed

                                  22   plaintiff’s action seeking to enjoin unlawful detainer proceedings in the state court because “due to

                                  23   the provisions of the Anti-Injunction Act, [the district court] could ‘not grant an injunction to stay

                                  24   proceedings in [the] State court.’”). To the extent that Plaintiff seeks to challenge the state court’s

                                  25   decision in the unlawful detainer action, she may do so through the state court system. Zavala v.

                                  26   Golden Empire Mortg., Inc., No. 11-02876, 2011 WL 13318960, at *2 (C.D. Cal. May 31, 2011)

                                  27   (“In general, where a party is dissatisfied with either the manner in which state court unlawful

                                  28   detainer proceedings were conducted or with their results, the appropriate remedy is to seek
                                                                                          3
                                   1   suitable appellate review within the state court system, including a request for a stay of the

                                   2   underlying judgment pending such review.”)

                                   3                                             CONCLUSION

                                   4          For the reasons stated above, Plaintiff’s ex parte application for an injunction enjoining the

                                   5   state court unlawful detainer judgment is DENIED.

                                   6          This Order disposes of Docket No. 74.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: December 17, 2019

                                  10

                                  11
                                                                                                     JACQUELINE SCOTT CORLEY
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
